In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-21-00314-CR


                             LUIS GARZA, JR., APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 64th District Court
                                    Hale County, Texas
          Trial Court No. A20285-1609, Honorable Robert W. Kinkaid, Jr., Presiding

                                    October 31, 2022
                 CONCURRING AND DISSENTING OPINION
                     Before QUINN, C.J., and PARKER and DOSS, JJ.


      I respectfully join in the majority’s disposition of issue one and dissent from that

concerning issue two. My reasons for the latter follow.

      The record indicates that Luis Garza Jr. had twice undergone competency

examination before trial. The first proceeding resulted in a finding of competency. After

the second, in 2019, the trial court found him incompetent but subject to restoration.

Efforts at restoration resulted in appellant’s diagnosis as suffering from schizoaffective

disorder, bipolar type. The psychological conditions were manageable through using two
medications, according to the psychologist. Nine months later, the trial court found

appellant competent after conducting another hearing. It then convened trial upon the

criminal accusations about sixteen months later, that is, in December of 2021. During

that proceeding, appellant engaged in various activity which purportedly required the

court to sua sponte conduct an informal inquiry into his competency. It did not, and trial

resulted in appellant’s conviction.

        Issue Two: Informal Hearing on Competence

        By his second issue on appeal, appellant argues that the trial court erred in failing

to sua sponte hold an informal competency hearing at time of trial in 2021. Such allegedly

should have happened when appellant exhibited signs suggesting incompetence. I would

sustain the issue.

        The competency of a defendant implicates due process considerations.                                See

Boyett v. State, 545 S.W.3d 556, 563 (Tex. Crim. App. 2018). Unless an accused is

competent, due process bars him from being tried.1 Id. Furthermore, in Texas, trial courts

utilize a two-step process to gauge a defendant’s competency, thereby assuring him due

process. Id. The initial step involves an informal inquiry, while the second entails a formal

competency trial. Id. We deal with the initial step here.

        As noted in Boyett, the obligation to engage in an informal inquiry arises “upon

‘suggestion’ from any credible source that the defendant may be incompetent.” Id. In

other words, “[e]ither party may suggest by motion, or the trial court may suggest on its



        1 One “is incompetent to stand trial if” he lacks either 1) sufficient present ability to consult with his
lawyer with a reasonable degree of rational understanding or 2) a rational and factual understanding of the
proceedings against him. TEX. CODE CRIM. PROC. ANN. art. 46B.003(a); Ochoa v. State, No. 07-16-00400-
CR, 2018 Tex. App. LEXIS 1816, at *8–9 (Tex. App.—Amarillo Mar. 12, 2018, no pet.) (mem. op., not
designated for publication).
                                                        2
own motion, that the defendant may be incompetent to stand trial.” TEX. CODE CRIM.

PROC. ANN. art. 46B.004(a). And a trial court’s duty to “suggest” incompetence on its own

motion and conduct the informal inquiry arises upon encountering evidence “suggesting”

incompetence.       Id. art. 46B.004(c) (stating that the presence of such a suggestion

obligates the court to “determine by informal inquiry whether there is some evidence from

any source that would support a finding that the defendant may be incompetent to stand

trial”); Ochoa v. State, No. 07-16-00400-CR, 2018 Tex. App. LEXIS 1816, at *9 (Tex.

App.—Amarillo Mar. 12, 2018, no pet.) (mem. op., not designated for publication) (noting

the court’s obligation and observing that it is not triggered if the court neither observes or

receives sufficient evidence suggesting incompetency).

        More importantly, the duty to pursue the inquiry is not dependent upon the

existence of a bona fide doubt concerning the accused’s incompetence.                             Id. art.

46B.004(c-1). Indeed, the threshold necessitating an informal inquiry is low.2 Laflash v.

State, 614 S.W.3d 427, 433 (Tex. App.—Houston [1st Dist.] 2020, no pet.); Clark v. State,

592 S.W.3d 919, 925 (Tex. App.—Texarkana 2019, no pet.). Such is implicit in the

legislature’s repeated use of the word “suggest” or some derivative of it. For instance, a

trial court hearing an accused “make rambling, nonresponsive answers to questions” and

“provide testimony of the most bizarre quality” was held enough to clear the low threshold.

Greene v. State, 225 S.W.3d 324, 329 (Tex. App.—San Antonio 2007, pet. ref’d) (wherein

the reviewing court held that the trial court should have engaged in an informal inquiry

sua sponte upon hearing the defendant testify about taking “kick boxing,” being

“influenced by the Japanese, the Koreans,” biting one “cop” because another officer told


       2 This differs from the test applicable to mandating a formal inquiry into competency; that requires

“some evidence,” i.e., more than none or a scintilla, of incompetency. Boyett, 545 S.W.3d at 564.
                                                    3
him “in his mind to bite him, thinking I was a vampire,” drinking protein shakes for a strong

body, being a “pacifist,” and believing “in government and . . . withholding”). So too has

defense counsel’s lone “comment that he was unsure what, if anything, appellant

understood about the proceeding” been found “enough” when coupled with evidence of

the accused’s lower than average intelligence. See Bautista v. State, 605 S.W.3d 520,

529 (Tex. App.—Houston [14th Dist.] 2020, no pet.); see also Laflash, 614 S.W.3d at 433

(holding that the duty to sua sponte conduct an informal inquiry was triggered by

testimony about appellant’s low IQ, its affect upon his ability to understand rules and

regulations, and a medical condition caused by fluid build-up in his head). And, most

informatively are the words of the statute itself; a “representation” from a credible source

suffices. TEX. CODE CRIM. PROC. ANN. art. 46B.004(c-1). If a “representation” suffices,

the bar must be very low.

       Other pertinent indicia appear within article 46B.024 of the Texas Code of Criminal

Procedure. They include the accused’s capacity to 1) understand the charges against

him, 2) understand the potential consequences of the prosecution, 3) converse with

counsel about pertinent facts, events, and states of mind, 4) make reasoned choices, 5)

comprehend the adversarial nature of the proceeding, 6) exhibit appropriate courtroom

behavior, and 7) testify. TEX. CODE CRIM. PROC. ANN. art. 46B.024(1)(A)–(F). Others are

1) his history of mental illness or intellectual disability, 2) the duration of an identified

condition, 3) the degree of impairment resulting from a mental illness or intellectual

disability, (4) the psychoactive or other medication being taken, and their ability to

maintain competency, and (5) the medication’s effect on his appearance, demeanor, or

ability to participate in the proceedings. Id. art. 46B.024(1)–(5).


                                              4
         Finally, the decision to forgo a sua sponte informal competency inquiry is reviewed

under the standard of abused discretion. Lindsey v. State, 544 S.W.3d 14, 21 (Tex.

App.—Houston [14th Dist.] 2018, no pet.). That said, I turn to the record at bar.

         To reiterate, the trial judge who adjudicated appellant incompetent in 2019 and

restored in 2020 presided over the December 2021 criminal trial.             Before finding

competence restored, it received the psychologist’s report evincing that appellant suffered

from not only schizoaffective disorder, bipolar type, but also a “learning disability.”

Without them, appellant would experience “symptoms” of “hallucinating, delusional, and

hypomanic.” In other words, appellant was not cured of the mental disorder or illness that

rendered him incompetent. Rather, it was subject to control so long as he ingested

particular medications.      Nothing of record hints at whether he consumed those

medications during the many months before trial.

         Additionally, a peculiar exchange between appellant and the trial court occurred

when the court called the case for trial. Appellant sought leave to directly address the

court.    Leave was granted.     It resulted in appellant broaching the legal concept of

“subrogation” and the prosecutor’s supposed duty to “certify” his right to it. Moreover, this

topic of “subrogation” was a factor mentioned by defense counsel back in 2019 when

suggesting the need to investigate appellant’s competence, which suggestion began the

procedure resulting in a finding of incompetence.

         When appellant raised the topic anew, neither the trial court nor the prosecutor

understood of what he spoke. Nor could appellant provide clarification. Indeed, when

the court asked him for legal authority underlying the claim, appellant spoke in circles; he

merely referred the court to the law of subrogation while inviting the court to peruse the


                                              5
internet over his (appellant’s) cell phone. Admittedly, a defendant’s invocation of odd and

inapplicable legal theories alone may be inconsequential. We held as much in Ochoa.

See Ochoa, 2018 Tex. App. LEXIS 1816 at *13–14. Yet, no one understood of what

appellant spoke here; nor could he reasonably explain it other than by referring to the

internet.

       During this same exchange, appellant also alluded to “marijuana” despite being

charged with possessing methamphetamine. The two drugs are quite different.

       Again, we look at suggestions of incompetence and not “some evidence” of it to

trigger the need for an informal, as opposed to a formal, inquiry. Logically, the quantum

of evidence suggesting that an accused may be incompetent which triggers the need

for an informal inquiry differs from the “some evidence” of incompetency precipitating a

formal inquiry. See Boyett, 545 S.W.3d at 563–64 (stating that “[a]t the informal inquiry,

there must be ‘some evidence from any source that would support a finding that the

defendant may be incompetent to stand trial’ and [i]f that requirement is met, then the trial

court must order a psychiatric or psychological competency examination, and . . . hold a

formal competency trial”). And, if the quantum of evidence precipitating the formal inquiry

“in not a particularly onerous one,” id. at 564, less must suffice to prompt the need for an

informal inquiry.

       In sum, pertinent indicia here included 1) appellant’s learning disability, 2) his prior

adjudication of mental incompetence, 3) his ensuing adjudication of competence, 4) his

dependence upon consuming medication to maintain competence, 5) the lapse of more

than a year between the 2019 finding of competence and ensuing criminal trial, 6)

appellant’s diagnosis of schizoaffective disorder, bipolar type, 7) his interjection of a civil


                                              6
concept, i.e., subrogation, into a criminal prosecution, 8) his inability to explain the

relevance or applicability of that concept, 9) the inability of others to understand that of

which he spoke, 10) his earlier invocation of the same right as a basis to submit him to a

competence examination, 11) the obvious implication that appellant’s mental illness was

subject to control via drugs but not cure, and 12) the absence of any indication that

appellant continued to ingest, between 2019 and trial, the medication needed to remain

competent. Together, I deem them more than sufficient to meet the low threshold set by

article 46B.004(c) and to require of the trial court a sua sponte informal inquiry into

appellant’s competence.     Admittedly, my analysis does not factor into the equation

circumstances suggesting that appellant may not be incompetent.            Indeed, I think

factoring circumstances illustrating competence into the analysis of whether an informal

inquiry is needed runs counter to the requirement that only evidence of incompetence be

considered when gauging the need for a formal competency trial. See id. (stating that at

the informal inquiry stage the trial court must consider “only evidence of incompetence”).

After all, the test underlying a suggestion of incompetence is evidence that the appellant

may be incompetent, not evidence that he is competent. And, this too causes me to

deviate from the methodology employed by the majority in arriving at its conclusion.

       To be specific, I am not saying the record contains some evidence of

incompetence, only that it holds evidence suggesting that he may be incompetent. In lieu

of affirming the trial court’s judgment, I would instead remand the cause to afford it

opportunity to undertake a belated informal inquiry. See Addison v. State, No. 09-20-

00234-CR, 2022 Tex. App. LEXIS 5737, at *9–10 (Tex. App.—Beaumont Aug. 10, 2022,

no pet.) (mem. op., not designated for publication) (so concluding when circumstances


                                             7
called for the inquiry). Should that inquiry uncover no more than a scintilla of evidence of

incompetence, then I would join my colleagues and affirm



                                                        Brian Quinn
                                                        Chief Justice

Do not publish.




                                             8